Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments, filed November 30, 2021, with respect to the rejection(s) of claim(s) 1-15 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made. Please direct attention to rejection below, specifically reference Triplett regarding the amended limitation of wherein in a collapsed position, the interior sidewalls of the first plurality of links contact the interior sidewalls of the second plurality of links along a substantial length of the spacer.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 9,044,342. Although the claims at issue are not identical, they are not patentably distinct from each other both the present application and granted patent disclose an expandable interbody implant having a first jointed arm comprising a plurality of links pivotably coupled, a second jointed arm comprising a plurality of links pivotably coupled, an elongate screw having a head and extending through an interior of the spacer, the first and second arms interconnected at proximal and distal ends of the implant and are configured to fold inward. 




Claim Rejections - 35 USC § 103

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which the subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 5, 8-13, and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Pub. No. 2008/0243255 to Butler et al. in view of U.S. Patent Pub. No. 2012/0123456 to Medina in view of U.S. Patent Pub. No. 2012/0209386 to Triplett et al. 
As to Claims 1 and 11, Butler discloses an expandable interbody spacer (10). The spacer includes a first jointed arm (13) comprising a plurality of links (12 and 14) pivotally coupled end to end, the first plurality of links each having an exterior sidewall (formed by 28 and 68, Fig. 6) and an interior sidewall (formed by 26 and 66, Fig. 6), and a second jointed arm (15) comprising a plurality of links (12 and 14) pivotally coupled end to end [0032], the first plurality of links each having an exterior sidewall (formed by 28 and 68, Fig. 6) and an interior sidewall (formed by 26 and 66, Fig. 6). An exterior sidewall of at least one of the first plurality of links is straight and transitions into a rounded portion (see Fig. 6, below). The first jointed arm and the second jointed arm are interconnected at a proximal end of the expandable interbody spacer (via 16, [0037]), wherein the first jointed arm and the second jointed arm are interconnected at a distal end of the expandable interbody spacer (via 16, [0037]). The first jointed arm and the second jointed arm are each configured to fold inward in opposite directions to place the expandable interbody spacer in an expanded position [0033-0034, 0038]. The upper (62) and lower (64) surfaces of the first jointed arm comprise texturing to aid in gripping the vertebrae, and wherein the upper and lower surfaces of the second jointed arm comprise texturing to aid in gripping the vertebrae [0035]. 


    PNG
    media_image1.png
    597
    650
    media_image1.png
    Greyscale

As to Claim 5, Butler discloses an expandable interbody spacer wherein the first jointed arm comprise upper (62) and lower surfaces (64) defined by the links configured to engage adjacent vertebrae, and wherein the second jointed arm comprise upper and lower surfaces defined by the links configured to engage adjacent vertebrae [0035]. 
As to Claim 8, Butler discloses an expandable interbody spacer wherein one of the plurality of links (12 and 14) of the first jointed arm comprises a first link segment coupled to a second link segment (Fig. 2), the first link segment and the second link segment having a tongue-and-groove connection (formed by 42 and 86). 
As to Claim 9, Butler discloses an expandable interbody spacer comprising an internal screw extending axially through the expandable interbody spacer from a proximal end to a distal end.  
Claim 12, Butler discloses an expandable interbody spacer wherein the first and second jointed arms define a hollow interior portion (seen in Fig. 1).
As to Claim 13, Butler discloses an expandable interbody spacer wherein the second jointed arm comprises an opening (30) that extends through the rounded portion of the spacer (Fig. 6).
As to Claim 15, Butler discloses an expandable interbody spacer wherein the upper (62) and lower (64) surfaces of the first jointed arm comprise texturing to aid in gripping the vertebrae [0035], and wherein the upper and lower surfaces of the second jointed arm comprise texturing to aid in gripping the vertebrae [0035].
As to Claims 1, 5, 8-13, and 15, Butler disclose the claimed invention except for wherein an internal screw having a head and an elongate body extends axially through the expandable vertebral implant from a proximal end to a distal end, the elongate body is configured to retract into the head of the screw, and is configured to remain within the expandable interbody spacer, and wherein in a collapsed position, the interior sidewalls of the first plurality of links contact the interior sidewalls of the second plurality of links along a substantial length of the spacer.
Medina discloses an interbody spacer (100) including an internal screw (105) having a head (125) and an elongate body (formed by 110 and 115) extending axially through the expandable vertebral implant from a proximal end to a distal end (Fig. 1, [0037]). The elongate body (110 and 115) is configured to retract into the head of the screw, causing first and second jointed arms (150) to fold inward (110 is retracted into 115 to 125, in order to cause expansion described in [0037 and 0038]), and is configured to remain within the spacer (Fig. 9) in order to provide a mechanism for expanding the implant to a desired position [0017]. 
Triplett discloses an interbody spacer (100) wherein in a collapsed position (seen in Fig. 1), the interior sidewalls of the first plurality of links (200, 600, 700, 500, [0044]) contact the interior sidewalls of the second plurality of links (200, 300, 400, 500, [0044]) along a substantial length of the spacer (seen 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the interbody spacer of Bailey with the internal screw retraction modification of Medina in order to provide a mechanism for expanding the implant to a desired position, and the collapsed position modification of Triplett order to provide a compact insertion profile to minimize size of incision needed to insert the implant to the deployment site.

Claims 2-4, 6, 7, and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Pub. No. 2008/0243255 to Butler et al. in view of U.S. Patent Pub. No. 2012/0123456 to Medina in view of U.S. Patent Pub. No. 2012/0209386 to Triplett et al and further in view of U.S. Patent No. 6,039,761 to Li et al. 
As to Claims 2-4, 6, 7, and 14, Butler, Medina, and Triplett disclose the claimed invention except for wherein the expandable interbody spacer further comprises a proximal and distal connection members interconnecting the first and second jointed arms, wherein a proximal and distal end of each of the first and second jointed arms is pivotally coupled to the proximal and distal connection member and comprises a bore that communicates with a hollow interior portion of the expandable interbody spacer defined by the first and second jointed arms, the hollow interior portion extending axially through the expandable vertebral implant, wherein the plurality of links of the first jointed arm comprises three links, and wherein the plurality of links of the second jointed arm comprises three links, wherein the expandable interbody spacer has a width of about 8 to about 22 mm prior to expansion and a width of about 26 to about 42 mm after expansion, and wherein the opening faces inward into the spacer and does not extend entirely through the second jointed arm.
Butler discloses general conditions in [0031] and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Li disclose an interbody spacer (40a, Fig. 46) wherein the expandable interbody spacer further comprises a proximal (d) and distal (a) connection members interconnecting the first and second jointed arms (b and c), wherein a proximal and distal end of each of the first and second jointed arms is pivotally coupled to the proximal and distal connection member (Col.  14, Lines 28-39) and comprises a bore (within 62A) that communicates with a hollow interior portion of the expandable interbody spacer defined by the first and second jointed arms (Fig. 46) the hollow interior portion extending axially through the expandable vertebral implant (Fig. 46), wherein the plurality of links of the first jointed arm comprises three links (bcd), and wherein the plurality of links of the second jointed arm comprises three links (abc). An opening (78) faces inward into the spacer and does not extend entirely through the second jointed arm (Fig. 25 and Col. 10, Lines 20-24) in order to allow for increased maneuverability and adjustment of the spacer during implantation (Col. 2, Lines 13-31). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the interbody spacer of Butler, Medina, and Triplett with the connection and link member modifications of Li in order to allow for increased maneuverability and adjustment of the spacer during implantation.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BECCIA whose telephone number is (571)270-7391. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER J BECCIA/Primary Examiner, Art Unit 3775